UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1883



JOUAN JABEZ JACKSON,

                                                 Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-820-2)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jouan Jabez Jackson, Appellant Pro Se.    Susan Lynn Watt, Kent
Pendleton Porter, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia; Deborah Feustle Blair, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jouan    Jabez    Jackson   appeals   the   district   court’s   order

dismissing his petition for judicial review pursuant to 42 U.S.C.A.

§ 405(g) (West Supp. 2001) of a Social Security Administration

ruling.   Appellant’s case was referred to a magistrate judge pur-

suant to 28 U.S.C. § 636(b)(1)(B) (1994).           The magistrate judge

recommended that relief be denied and advised Appellant that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.       Despite this warning, Appellant failed to object

to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.          See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.         Accord-

ingly, we dismiss this appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED


                                     2